DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially aligned" in claim 18 is a relative term which renders the claim indefinite.  The term "substantially aligned" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In addition, the drawings do not .
Claim 19 is dependent on claim 18, and therefore inherits the deficiencies of claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 2010/0265159 A1) in view of Kim (WO 2006/098587 A1).
As to claim 1, Ando teaches an antenna, comprising: 
a ground plane (103, Fig. 7);  
a fractal rectangular reactive impedance surface (FR-RIS) (fractal conductors 102, Fig. 11 may be employed in the EGB structure 102, Fig. 7) disposed over and separate from the ground plane (103, Fig. 7, fractal patches 102 are separated from the ground plane by dielectric plate 108), 
the FR-RIS comprising a plurality of fractal rectangular (FR) patches (102, Figs. 7 and 11) including inner FR patches surrounded by outer FR patches distributed along an outer edge of the FR-RIS, the inner FR patches (102, Fig. 11) having an outer edge defined by a fractal rectangular pattern that is repeated along each side of the inner FR patches, and

where the fractal rectangular pattern along one side of one of the plurality of FR patches matches with the fractal rectangular pattern along an adjacent side of an adjacent FR patch of the plurality of FR patches with the fractal rectangular patterns of the adjacent sides interdigitated (“As shown in Fig. 11, it is even possible to employ an interdigital structure where the sides of adjoining conductor pieces 102 interdigitate with each other in respective gap areas 130,” [0091]); and
a planar antenna (511, Fig. 20) disposed over and separate from the FR-RIS (101, Fig. 20) (“the EBG device of the present invention may be used as an antenna reflector,” [0114]).
Ando does not teach the fractal rectangular pattern is not repeated along at least one side of the outer FR patches, defining a portion of the outer edge of the FR-RIS.
Kim teaches the fractal rectangular pattern is not repeated along at least one side of the outer FR patches, defining a portion of the outer edge of the RF-RIS (Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the outer FR patches of Ando, such that the outer edge of the outer FR patches is defined wherein the fractal rectangular pattern is not repeated along at least one side defining a portion of the outer edge of the FR-RIS, as taught by Kim. One of ordinary skill in the art would have been motivated to make the modification in order to maximize the space filled by the FR patches in the FR-RIS, while abiding by a rectangular boundary of the FR-RIS,. One of ordinary skill in the art would have been motivated to make the modification in order to maintain the desired capacitance between the FR patches along the perimeter of the FR-RIS while also providing an easy to manufacture rectangular shape for the impedance surface.
	As to claim 2, Ando teaches the fractal rectangular pattern comprises a rectangular tab extending outward from each side of the inner FR patches and a corresponding rectangular recess extending inward from each side of the inner FR patches (Fig. 11).
	As to claim 3, Ando teaches the FR-RIS comprises a gap (130, Fig. 11) defined by the fractal rectangular patterns on the adjacent sides of the adjacent FR patches of the plurality of FR patches, wherein the gap distance between the adjacent FR patches is substantially constant (“adjoining conductor pieces 102 interdigitate with each other in respective gap areas,” [0091]).
	As to claim 4, Ando teaches a capacitance of the FR-RIS is based at least in part upon a length of the outer edge of the plurality of FR patches (“Such a structure makes the opposed sides of the adjoining conductor pieces 102 greater in length, which can increase the series capacitance C,” [0091]).
As to claim 8, Ando teaches the plurality of FR patches (102, Fig. 7) are disposed on a first side of a substrate (108, Fig. 7), and the ground plane (103, Fig. 7) is disposed on a second side of the substrate opposite the plurality of FR patches.
As to claim 9, Ando teaches an inductance of the FR-RIS is based at least in part upon a distance between the ground plane and the plurality of FR patches (“The parallel inductances L are mostly formed by the conductor posts 7, and their value depends on the length of the conductor posts 7,” [0007]).

As to claim 10, Ando teaches the inductance of the FR-RIS is further based upon a shape of the FR patches (inductance elements 6, Fig. 3, having the spiral or meandering shapes of Fig. 4 may be included in the patch shape to increase the inductance, paragraph [0010]).
As to claim 11, Ando teaches an embodiment wherein the planar antenna is a patch antenna (“a patch antenna which uses the EBG device … as its reflector,” [0114]).
	As to claim 15, Ando does not explicitly an outer edge of the FR-RIS (Fig. 11) defines a rectangular shape.
	However, the embodiments of Figs. 1, 5, 9 and 17 indicate impedance surfaces having an outer edge defining a rectangular shape.
	It would have been obvious to one of ordinary skill in the art to modify the impedance surface of Fig. 1 by providing a rectangular shape, as indicated in additional embodiments of Ando. One of ordinary skill in the art would have been motivated to make the modification because the rectangular shape would be easy to manufacture. 
As to claim 16, Ando teach the rectangular shape is a square (Figs. 1c, 9a and 17).  
As to claim 17, Ando does not explicitly teach the outer FR patches trimmed along the at least one side defining the portion of the outer edge of the FR-RIS to provide the rectangular shape.	Kim teaches the outer FR patches trimmed along the at least one side defining the portion of the outer edge of the FR-RIS to provide the rectangular shape.
It would have been obvious to one of ordinary skill in the art to modify the outer FR patches of Ando, such that the outer FR patches trimmed along the at least one side defining the portion of the outer edge of the FR-RIS to provide the rectangular shape, as taught by Kim. One of ordinary skill in the art would have been motivated to make the modification in order to maximize the space filled by the FR patches in the FR-RIS, while abiding by the rectangular boundary of the FR-RIS. One of ordinary skill in the art would have been motivated to make the .

Claims 5-7, 12-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 2010/0265159 A1) in view of Kim (WO 2006/098587 A1), further in view of McKinzie (US 2003/0011522 A1).
	As to claim 5, Ando does not explicitly teach the FR-RIS comprises a substrate disposed between the planar antenna and the plurality of FR patches.
McKinzie teaches the impedance surface comprises a substrate (202, Fig. 3) disposed between the planar antenna (102, Fig. 3) and the plurality of FR patches (110, Fig. 3).
It would have been obvious to one of ordinary skill in the art to modify the antenna of Ando in view of Kim by providing a substrate between the planar antenna and the plurality of FR patches, as taught by McKinzie. One of ordinary skill in the art would have been motivated to make the modification the dielectric substrate provides mechanical support for the antenna element.
As to claim 6, Ando teaches the planar antenna (511, Fig. 20) is coupled to a feeding line (521, Fig. 20) that passes through the plurality of FR patches (101, Fig. 20) and the substrate, wherein the feeding line (inner conductor of coaxial feed 521, Fig. 20) is not coupled to the plurality of FR patches or the ground plane.
As to claim 7, Ando teaches the feeding line is a coaxial feeding line (521, Fig. 20).
As to claim 12, Ando in view of Kim does not teach the patch antenna comprises a slot.
McKinzie teaches the patch antenna comprises a slot (104, Fig. 3).

As to claim 13, Ando in view of Kim does not teach the slot is rotated with respect to the patch antenna.
McKinzie teaches the slot (104, Fig. 5) is rotated with respect to the patch antenna (530, Fig. 5).
It would have been obvious to one of ordinary skill in the art to modify the slot of Ando in view of Kim such that the slot is rotated with respect to the patch antenna, as taught by McKinzie. One of ordinary skill in the art would have been motivated to make the modification in order to increase the bandwidth of the antenna device (see para. [0062]).
As to claim 14, Ando in view of Kim does not teach the slot is rotated at an angle of 45 degrees with respect to the edges of the plurality of FR patches.
McKinzie teaches the slot (104, Fig. 5) is rotated at an angle of 45 degrees with respect to edges of the plurality of FR patches (110, Fig. 5) (“At approximately 45 degrees or another suitable angle, the bandwidth of the antenna may be enhanced,” [0062]).
It would have been obvious to one of ordinary skill in the art to modify the slot of Ando in view of Kim by rotating the slot at an angle of 45 degrees with respect to the plurality of FR patches, as taught by McKinzie. One of ordinary skill in the art would have been motivated to make the modification in order to enhance to bandwidth of the antenna device.
As to claim 18, Ando in view of Kim does not teach the patch antenna disposed over the FR-RIS has a rectangular shape that is substantially aligned with the rectangular shape of the RF-RIS.
McKinzie teaches the patch antenna (130, Fig. 3) disposed over the impedance surface (122, Fig. 3) has a rectangular shape that is substantially aligned with the rectangular shape of the impedance surface.
It would have been obvious to one of ordinary skill in the art to modify the patch antenna of Ando such that the patch antenna is disposed over the impedance surface to be substantially aligned with the rectangular shape of the impedance surface, as taught by McKinzie. One of ordinary skill in the art would have been motivated to make the modification in order to minimize the size of the antenna device.
As to claim 19, Ando teaches the patch antenna (511, Figs. 19-20) is smaller than the FR-RIS (510, Fig. 19 and 520, Fig. 20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/JENNIFER F HU/Examiner, Art Unit 2845